DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 13 of copending Application No. 17/139,065. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (US Pub 2021/0050320).
Regarding claim 1, Tsai (fig. 1) teaches a semiconductor module, comprising:
a laminated substrate including an insulating plate (insulating material board 116, [0032]), a circuit pattern (patterned circuit 114, [0032]) arranged on an upper surface of the insulating plate and a heat dissipating plate (hear dissipation baseplate 108, [0030]) arranged on a lower surface of the insulating plate opposite to the upper surface of the insulating plate;
a semiconductor device (power device 104, IGBT, [0030] and [0038]) having an upper surface and a lower surface opposite to the upper surface and facing the circuit pattern, the semiconductor device including a collector electrode (connection layer 112, [0031]) arranged on the upper surface thereof, an emitter electrode (active regions 104a, [0030]) and a gate electrode (active regions 104a, [0030]) arranged on the lower surface thereof, the emitter electrode and the gate electrode each being bonded to an upper surface of the circuit pattern via a bump (solder joints 120, [0032]); and
a block electrode (conductive clip 106, [0030]) bonded to the collector electrode, the block electrode including
a flat plate portion covering over the semiconductor device; and
a pair of projecting portions projecting toward the circuit pattern in a thickness direction
orthogonal to a surface of the insulating plate from a respective one of both ends of the flat plate portion, and being bonded to the circuit pattern.

    PNG
    media_image1.png
    364
    544
    media_image1.png
    Greyscale

Regarding claim 2, Tsai teaches the semiconductor module according to claim 1, wherein each of the pair of projecting portions is arranged along a respective one of two opposing sides of the insulating plate (fig. 1).
Regarding claim 3, Tsai teaches the semiconductor module according to claim 1, wherein a direction in which the pair of projecting portions face each other is parallel to a direction in which a coolant flows (“one conductive clip electrically connects one or more of the power devices to the heat dissipation insulating substrate”, [0007]).
Regarding claim 4, Tsai teaches the semiconductor module according claim 1, wherein the semiconductor device (104) is arranged between the pair of projecting portions (fig. 1).
Regarding claim 6, Tsai teaches the semiconductor module according to claim 1, wherein the gate electrode is arranged closer to a center of the flat plate portion than is the emitter electrode (fig. 1).
Regarding claim 7, Tsai teaches the semiconductor module according to claim 1, wherein the semiconductor device is formed in plurality that are four (power devices 406a, 406b, 406c and 406d, [0038]) and are provided in a 2x2 arrangement below the flat plate portion (of block electrode 404a, [0038]) in a plan view of the semiconductor module, and the gate electrode of each of the semiconductor devices is arranged so as to face one another at a center of the flat plate portion (fig. 4A).
Regarding claim 14, Tsai (fig. 10) teaches a semiconductor module manufacturing method, comprising:
preparing a laminated substrate and a block electrode (conductive clip 106, [0030]), the laminated substrate including an insulating plate (insulating material board 116, [0032]), a circuit pattern (patterned circuit 114, [0032]) arranged on an upper surface of the insulating plate, and a heat dissipating plate (hear dissipation baseplate 108, [0030]) arranged on a lower surface of the insulating plate, the block electrode (106) including a flat plate portion covering over a semiconductor device (power device 104, IGBT, [0030] and [0038]) and a pair of projecting portions projecting from both ends of the flat plate portion toward the circuit pattern;
arranging the semiconductor device (104) such that a collector electrode (connection layer 112, [0031]) of the semiconductor device is directed toward a lower surface of the flat plate portion; and
after the arranging the semiconductor device, bonding an emitter electrode (active regions 104a, [0030]) arranged on a lower surface of the semiconductor device to the circuit pattern on the insulating plate via a bump (solder joints 120, [0032]), and bonding the pair of projecting portions to the circuit pattern ([0032]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Sakakibara et al (US Pub 2007/0210392).
Tsai teaches the flat portion of block electrode (conductive clip 106), but does not teach wherein the flat plate portion has a through hole at a center thereof.
Sakakibara (fig. 4) teaches wherein the flat plate portion (top portion 9a of the cover member 9, [0151])) has a through hole (opening hole 9c, [0152]) at a center (“…at the center of the top portion 9a”, [0152] thereof.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the clip 106 of Tsai with through hole 9c of Sakakibara so that “the hollow space S2 communicates with the external space outside of the semiconductor device 1 via the opening hole 9c” as taught by Sakakibara, [0152].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Sakakibara, and further in view of Minervini (US Pub 2004/0046245). 
Tsai teaches the flat portion of block electrode (conductive clip 106), but does not teach a through hole formed at a center the flat plate portion. Tsai also does not teach after the bonding the pair of projecting portions to the circuit pattern, sealing the semiconductor device by filling the through hole with a sealing resin. 
Sakakibara (fig. 4) teaches forming a through hole (opening hole 9c, [0152]) at a center the flat plate portion (“…at the center of the top portion 9a”, [0152]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the clip 106 of Tsai with through hole 9c of Sakakibara so that “the hollow space S2 communicates with the external space outside of the semiconductor device 1 via the opening hole 9c” as taught by Sakakibara, [0152].
Minervini (figs. 1-2d) teaches after the bonding the pair of projecting portions (of the cover 20, [0020]) to the circuit pattern (conductive layer 24 of laminated substrate 14, [0021]), sealing the semiconductor device (components 12, [0019]) by filling it a sealing resin (polymeric barrier 24, [0029]) via a through hole (apertures or acoustic ports 44, [0028]) in the cover.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the hole 9c clip 106 of Sakakibara with polymeric barrier 24 of Minervini in order to “prevent water, particles and/or light from entering the package and damaging the internal components inside” as taught by Minervini, [0028].

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the circuit pattern includes: a collector circuit pattern connected to the collector electrode, a gate circuit pattern connected to the gate electrode, and an emitter circuit pattern connected to the emitter electrode, the emitter circuit pattern having an emitter portion and a sense emitter portion; the block electrode includes a collector electrode block that is constituted of the flat plate portion and the pair of projecting portions, and is bonded to the collector circuit pattern, the block electrode further including: a gate electrode block bonded to the gate circuit pattern, an emitter electrode block bonded to the emitter portion of the emitter circuit pattern, and a sense emitter electrode block bonded to the sense emitter portion of the emitter circuit pattern; and the gate electrode block, the emitter electrode block, and the sense emitter electrode block are arranged outside the collector electrode block in a plan view of the semiconductor module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892